Citation Nr: 0116004	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
meniscus tear, left knee, currently evaluated as zero percent 
disabling.

2.  Entitlement to an increased evaluation for a bilateral 
foot disorder, currently rated as zero percent disabling.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1992 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating determination 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) at Fort Harrison, Montana.  The October 1999 rating 
determination granted service connection for both residuals 
of a meniscus tear, left knee, and bilateral pes planus, and 
rated both disorders at zero percent disabling.


REMAND

Service medical records reflect that in June 1995 the veteran 
sought treatment for pain in his feet, legs and knees.  The 
diagnosis was bilateral front feet varus.  Orthotics were 
prescribed.  In April 1998 the veteran sought treatment again 
for recurrent knee pain and a fair amount of foot pain.  The 
medical history indicated that the veteran had responded well 
to the orthotics prescribed in June 1995.  He was again 
referred to Podiatry.  In April 1998, the podiatrist noted 
the gross examination was within normal limits except for 
complaints of discomfort when extensor tendons were 
aggressively palpated.  The assessment was extensor tendon 
tendonitis.  New orthotics were ordered.  April 1998 x-rays 
of the ankles were interpreted to reveal normal left and 
normal right ankles.  The veteran reported in May 1998 that 
the left device made his symptoms worse and the right device 
caused no changes.  Examination demonstrated results within 
normal limits except for complaints of discomfort at mid-
tarsal joint and ankles, and lack of cushion in the current 
orthotics.  The assessment was posterior tibial tendonitis.  
New orthotics were ordered.

Service medical records reveal that in January 1999 the 
veteran injured his left knee as a result of a fall down some 
stairs.  The veteran presented with complaints of pain over 
the medial aspect of the knee.  X-rays of the left knee, 
(frontal, lateral, notch and sunrise patella views) taken in 
January 1999 following the accident, were interpreted to show 
a normal knee.  Physical examination of the left knee 
revealed stable ligaments, but positive medial and lateral 
McMurray's.  The veteran was referred to physical therapy 
(PT) for a consultation and placed on restricted duty.  The 
initial goals of PT were decreasing pain and inflammation, 
increasing range of motion and strength, and injury 
management.  A magnetic resonance imaging of the left knee 
taken in March 1999, was interpreted to show mild joint 
effusion and an oblique area of increased signal involving 
the posterior horn of the medial meniscus, whose "line" did 
not extend completely through the meniscal surface to 
correlate with a complete tear.  The remainder of the 
examination was interpreted as normal.

The veteran underwent an arthroscopic resection of the tear 
of the posterior horn of the left lateral meniscus in April 
1999.  The postoperative diagnosis was tear of the left 
lateral meniscus, patellofemoral syndrome, and a grade II 
sprain of the anterior cruciate ligament.  The veteran 
continued with PT after surgery.  In early June 1999, the 
veteran underwent a Biodex and displayed no pain during the 
test.  The results were positive and the veteran was assessed 
with knee dysfunction.  The veteran showed a strength 
deficiency in his left quadriceps group.  The PT plan was 
changed to concentrate on quadriceps only.  In mid-June 1999, 
the treating physician noted that the veteran was ready for a 
derotation brace.  The doctor also indicated that if the knee 
did not stabilize sufficiently for activities of daily 
living, anterior cruciate ligament reconstruction should be 
considered.

At the end of June 1999, approximately one month prior to 
separation from the military, the veteran underwent a VA 
examination.  The examiner noted that the veteran walked with 
a normal appearing gait.  Physical examination revealed no 
effusion, no tenderness to palpation, negative Lachman's 
test, negative anterior drawer, negative posterior drawer, 
varus, and valgus testing.  The examiner found full range of 
motion and strength.  Evaluation of the feet revealed no 
tenderness.  The examiner noted full range of motion and 
function in the ankle, and normal gait.  The impression was 
negative for the knee and pes planus.

In mid-July 1999, with two weeks remaining until separation, 
in-service medical records reveal that the veteran was 
discharged from PT to continue on his own.  The veteran also 
underwent a health care assessment in mid-July 1999 for the 
purpose of separation.  The health care provider's comments 
reflect that the veteran was still experiencing both 
bilateral foot pain, which was helped by orthotics, and 
instability in his left knee.

The Board notes initially the discrepancy between the results 
of the veteran's VA examination, which took place in late 
June 1999, and the veteran's in-service treatment assessments 
during June and July 1999.  The Board also finds that the 
service medical records indicate that the veteran's knee may 
still have been in the recuperative process in June and July 
1999.  While the knee appeared to be relatively asymptomatic 
at the time of the VA examination in June 1999, the last 
clinical indication of the status of the knee in July 1999 
appears to indicate potentially disabling manifestations were 
present, but did not clearly illuminate the severity of those 
manifestations.  Therefore, the Board finds that a new 
examination is necessary to resolve the noted discrepancy and 
assess the current status of the veteran's disabilities.  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for the service-
connected bilateral foot disorder and 
the residuals of a meniscus tear, left 
knee disorder.  Any medical records 
other than those now on file pertaining 
to treatment of the service-connected 
bilateral foot disorder and the 
residuals of a meniscus tear, left knee 
disorder should be obtained and 
associated with the claims folder.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's bilateral foot disorder and 
residuals of a meniscus tear, left knee 
disorder.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  

If possible, the examiner should provide 
a reference to the veteran's recent  use 
of orthopedic shoes and appliances, and 
their respective efficacy.  

The examiner should provide a rationale 
for any opinions expressed as to the 
nature and severity of the veteran's 
service-connected bilateral foot 
disability and residuals of a meniscus 
tear, left knee disability.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a bilateral foot disorder, currently 
evaluated as zero percent disabling and 
the issue of entitlement to an increased 
evaluation for residuals of a meniscus 
tear, left knee, currently evaluated as 
zero percent disabling.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




